92 N.Y.2d 869 (1998)
700 N.E.2d 311
677 N.Y.S.2d 772
The People of the State of New York, Respondent,
v.
Ismael Garcia, Appellant.
Court of Appeals of the State of New York.
Argued June 2, 1998
Decided July 9, 1998.
Richard M. Greenberg, for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Kevin Scott Koplin, Karen Swiger and Joseph N. Ferdenzi of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*870MEMORANDUM.
The order of the Appellate Division should be affirmed.
On appeal, defendant contends that since he was misinformed about the maximum sentence to which he was exposed, his guilty plea was not knowing, intelligent, and voluntary. Whether a plea was knowing, intelligent and voluntary is dependent upon a number of factors "including the nature and terms of the agreement, the reasonableness of the bargain, and the age and experience of the accused" (People v Hidalgo, 91 N.Y.2d 733, 736). That the defendant allegedly received inaccurate information regarding his possible sentence exposure is another factor which must be considered by the court, but it is not, in and of itself, dispositive.
The record demonstrates that the length of the sentence was but one of many elements considered by the defendant before *871 the plea was accepted. It is also true, on the facts presented here, that the defendant, arguably, could have received a consecutive sentence as his attorney advised him. Thus, it cannot be said, as a matter of law, that defendant's plea of guilty was not knowing, intelligent and voluntary. Defendant's remaining contentions are without merit.
Order affirmed in a memorandum.